Citation Nr: 1030992	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased disability rating for left leg 
varicose veins, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran had verified active duty service from March 1988 to 
November 2001.  See DD Form 214, received in December 2001.  The 
form also noted total prior active service encompassing seven 
years and six months.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  This decision denied the Veteran's increased 
rating claim, continuing the 20 percent disability rating then in 
effect for his service-connected left leg varicose veins; the 20 
percent rating was effective from December 1, 2001.  An October 
2007 rating decision, in pertinent part, increased the disability 
evaluation assigned for the left leg varicose veins to 40 
percent, effective from September 28, 2005.  As the Veteran is in 
receipt of less than the maximum schedular rating for this 
disorder, this matter remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Board also notes that as part of 
his June 2008 substantive appeal, the Veteran limited his appeal 
to the 40 percent disability rating which was assigned to his 
left leg varicose veins.  As such, the issue has been 
characterized accordingly.  

The Veteran testified in August 2009 before the undersigned 
Veterans Law Judge at a hearing conducted at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand:  To have the RO review additional pertinent 
evidence received subsequent to the last Supplemental Statement 
of the Case (SSOC), and to afford the Veteran a VA examination.


The record reflects that in September 2008 the RO issued a SSOC 
on the claim for an increased rating in excess of 40 percent for 
the Veteran's service-connected left leg varicose veins.  
However, after the issuance of the September 2008 SSOC additional 
VA outpatient treatment records, dated most recently in October 
2009, were associated with the Veteran's claims file.  The 
Veteran has not waived consideration of the evidence by the RO.  
See 38 C.F.R. § 20.1304 (2009).  Since this case must be remanded 
in order to afforded the Veteran a VA examination, the Board will 
instruct the RO to consider this evidence on remand and issue an 
SSOC, rather than attempt to obtain the Veteran's waiver of his 
right to RO consideration of the additional evidence in the first 
instance.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

The Veteran's service-connected left leg varicose veins disorder 
has been evaluated using criteria of Diagnostic Code 7120.  Under 
that diagnostic code, a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. Finally, a 
total (100 percent) rating is assigned for massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104 (2009).

The Veteran was most recently afforded a VA examination to 
evaluate the nature and severity of his service-connected left 
leg varicose veins in December 2005.  The Board parenthetically 
observes that he is also service-connected for right leg varicose 
veins.  While a VA arteries and veins examination report is of 
record dated in March 2007, the examiner clearly, at the onset of 
the examination, indicated that the examination was to be limited 
to evaluation of the Veteran's varicose veins of the right leg.  
Review of the examination report confirms the examiner's 
comments, in the respect that the examination was limited to the 
Veteran's right leg.  

At his August 2009 hearing, the Veteran complained of 
experiencing, concerning his left leg varicose veins, persistent 
edema, stasis pigmentation, and chronic raw ulceration.  See page 
two of hearing transcript (transcript).  At the hearing color 
photographs were submitted.  The photos, of what appears to be 
the Veteran's left foot, are not dated.  He added that in January 
2009 he underwent a vein stripping surgical procedure associated 
with his left leg.  This procedure was noted to have removed most 
of his left leg varicose veins.  See page four of transcript.  
These VA operative records have been associated with the 
Veteran's claims file.  

As mentioned, the Veteran was last afforded a VA examination for 
his left leg varicose veins in December 2005.  This is almost 
five years ago.  In some instances, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the Veteran essentially testified at his August 
2009 hearing that he felt the severity of his left leg varicose 
veins had increased.  The Board finds this to be a reasonable 
assertion, inasmuch as he underwent a left leg varicose veins 
surgical procedure in January 2009.  

In light of the factors noted above, as well as in contemplating 
that the Veteran has not been examined by VA after his January 
2009 VA surgery, the Board concludes that, in this case, another 
VA examination is needed to render a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Hence, in readjudicating this claim the RO 
must consider the Hart decision.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination for the purpose 
of evaluating the severity of his service-
connected left leg varicose veins disorder.  
All indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

Following a review of the record and 
interview and evaluation of the Veteran, 
the examiner is to indicate which of the 
following paragraphs (a), (b), (c), (d), or 
(e), best describes the symptomatology of 
the left leg varicose veins:

(a)  Massive board-like edema with constant 
pain at rest;

(b)  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, 
and persistent ulceration;

(c)  Persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration;

(d)  Persistent edema, incompletely 
relieved by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema;


(e)  Intermittent edema of extremity or 
aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved 
by elevation of extremity or compression 
hosiery.

Sustainable reasons and bases must be 
listed for any opinion given.

2.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the Veteran's claim for entitlement to a 
disability rating in excess of 40 percent 
for the service-connected left leg varicose 
veins.  The RO is advised that it is to 
make determinations based on its review of 
the complete evidentiary record (to include 
all evidence associated with the claims 
file subsequent to the issuance of the 
September 2008 SSOC), and the law and 
regulations in effect at the time of its 
decision, to include any further changes in 
VA's statutory duty to assist the Veteran 
and any other applicable legal precedent.  
The RO should also consider whether 
"staged" ratings are appropriate in light 
of Hart.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence received, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time should 
be allowed for response.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


